Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 1, 4-10 are pending.  Claims 4-8 are withdrawn as not reading on an elected group.
Priority
Instant application 15024783, filed 7/11/2016 claims benefit as follows:

    PNG
    media_image1.png
    86
    394
    media_image1.png
    Greyscale
.
Response to Applicant Argument and Amendment
In view of the amendment, the 112 second paragraph is withdrawn.
The claim identified issue was resolved, and this issue is withdrawn.
With respect to the 101 rejection of record, Applicant argues that the claims require percentages and that the composition is one that is modified from that of nature quoting example 1 and the specification at page 21.  These arguments have been considered but are not found to be persuasive for at least the following reasons.  First, the specification at Table 2 shows that decreasing base and solvent still lead to overlapping ranges of carotenoid.  The combination of semi-astacene and astacene is less than 10% and the adonirubin is less than 10% and the astaxanthin is greater than 80% at 0.01 base and 5 proportion of alcohol.  If you extrapolate to zero alkali and zero alcohol the ratios would meet the claims.  It is Examiner’s contention 
If Applicant submitted and affidavit showing and example of zero base and zero alcohol and that data does not meet the limitations of claim 1 as amended – since that is a plant extract, and Applicant was able to show that the claimed range of carotenoids led to a different set of properties from what is found in nature, then Examiner will reconsider the 101 rejection.  Otherwise, the rejection will be maintained because Applicant has not shown a marked difference from the art.  Further, the evidence in the specification is such that a plant extract could read on the instant claims because as you lower the base and alcohol, the limitations are still met.
With respect to the 103 rejection, Applicant argues that the 104 rejection is based on a different organism.  However, this argument is not found to be persuasive because the “prepared from one or more of the flower, stem and fruit of adonic amurensis” is product by process language and the product which is a carotenoid mixture is considered.  If the mixture of carotenoids is taught or suggested in the art then the composition is present in the art.  The specific plant is not given weight.  Thus, Applicant argument with respect to plant specie has been considered but is not found the be persuasive.  The claim is a product claim and not a method of making claim.  A composition containing the components necessary to meet the limitations of the claim with respect to components would meet the claim limitations, the plant itself is not given weight in the composition claim.  Applicant could use comprising language to include the plant as part of the composition, but as the claims stand, the plant itself is not a part 
With respect to proportions, Applicant argument has been considered but is not found to be persuasive because the art teaches that the primary component is 80-99.5% and if byproducts are present at least at some of these percentages logic would dictate that they would meet the less than 10% claim limitation.  For example, in the case where the primary component is 95%, the byproducts would necessarily be less than 10%.
With respect to synthetic crystalline astaxanthin, the composition is a composition.  Applicant does not require the composition to be liquid.  
With respect to the “all trans” limitation, the art guides one to preferably below 30% which overlaps with the range of all trans.  The range extends form 30% down.  Thus, this argument has been considered but is not found to be persuasive.
With respect to additional byproducts, the claim does not preclude additional byproduct from being present since the claim does not “consist of” specific components.  Thus, this argument has been considered but is not found to be persuasive.
In conclusion, Applicant arguments and amendments have been considered and the rejections of record are maintained.  Examiner has suggested and affidavit to address issues in the 101 rejection and to possibly show unexpected results from a specific range with respect to a markedly different property.  Absent such a submission, the 101 rejection will be maintained.

Claim Rejection 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a mixture or composition which is not markedly different from naturally occurring products. This judicial exception is not integrated into a practical application because the specification at for example page 16-17 provides evidence that the composition as claimed is merely an extract of a plant. . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no evidence that such an extract had markedly different characteristics, either functional or structural (or both), as compared to how they exist in nature.  The instant examples also show that other further comprising components are present in the mixture including hydroxyechinenone, semiastacene, and adonirubin.  Further, “oils, starches, sucrose, dextrin” are components in plant material and would be expected in an extract.
Further, to support Examiner’s position an evidentiary reference was identified that teaches that astacene is present in extracts of Adonis amurensis.  The article is to Li, Yongfu et al.  Plants 2021, 10, 1059.  Applicant argues that base treatment leads to the presence of astacene in the mixture, however, simple extracts of the same plant species is known to contain astacene.  See for example Figure 3, and Figure 4 for example of the Li article.  Thus, the components of the mixture and composition as claimed would be found in an extract as evidenced by the instant specification and the evidentiary reference.

Claim Rejection 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article to Wang (“the Wang article” made of record on the IDS) in view of Leigh (US2008/0311267, made of record on the IDS).
The Wang article teaches astaxanthin supplements containing 99.5% extracting all-trans (3S, 3’S) astaxanthin (see conclusion).  Wang teaches adonirubin is a direct precursor along the biosynthetic pathway of astaxanthin and often present in the final product, in various percentages (see introduction).  Further, Wang teaches astaxanthin can be extracted from Haematococcus pluvialis (3.4).
Wang fails to teach carotenoid mixture also comprising semi-astacene and astacene.

It would have been prima facie obvious to one of ordinary skill in the art to arrive at the instant claims because the art teaches that semi-astacene, astacene and adonirubin form as by-products in the final product of astaxanthin.  One of ordinary skill in the art would expect astaxanthin to form the by-products because the art teaches that these are common by-products when working with astaxanthin.  Therefore, the invention as a whole would be obvious to the skilled artisan.
With respect to the percentages, since the Wang article teaches overlapping percentages of astaxanthin, (greater than 80% -- 99.5%), then at least any first by-products would be within the range remaining.  The Leigh article teaches that by-products can form.
  
Conclusions
	No claims allowed.    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622